In an action to recover damages, inter alia, for conversion and assault, the plaintiffs appeal from an order of the Supreme Court, Kings County (Garson, J.), dated February 2, 1998, which denied the motion by their attorney to be relieved, and granted the defendants’ motion to dismiss the complaint pursuant to CPLR 3126 based on their failure to comply with certain court-ordered discovery.
Ordered that the order is affirmed, with costs.
*607The Supreme Court did not improvidently exercise its discretion in granting the defendants’ cross motion to dismiss the complaint pursuant to CPLR 3216 (see, Zletz v Wetanson, 67 NY2d 711; Amato v County of Westchester, 243 AD2d 593; Frias v Fortini, 240 AD2d 467).
The plaintiffs’ remaining contention is without merit. Bracken, J. P., Thompson, Goldstein and McGinity, JJ., concur.